DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021 has been entered.

Claim Rejections - 35 USC §102
Claims 1-14, 19, 20 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN101698749B (“CN’749”).
	Claim 1: CN’749 teaches wood-plastic composite wherein the wood component is fiber powder of lignin; the composite is formed by extrusion with a plasticizer (page 3, 6th paragraph of the translation copy). The composite is formed into pellets comprising lignin (Embodiment 1, page 5 of the translation copy).  With regards to the term “fused lignin”, the “Fused lignin Preparation” is described in paragraphs 0082 and 0083 of the instant specification, which comprises the steps of melting and blending a mixture comprising the lignin powder with the aid of moisture, plasticizers and lubricant, wherein oC, while lignins with moisture could be processed as low as at 120oC”.  Here, because the composite pellets of CN’749 are formed by grinding, mixing and extruding with a plasticizer, at a processing temperature of 180oC (Page 5, Embodiments 1 and page 7, Embodiment 5), the lignin in the composite pellet is necessarily fused.  With regards to the claim feature “single and continuous phase”, it is described in the instant specification that homogeneous phase morphology “is obtained by extrusion of a lignin feed material” (paragraph 0027) or “is obtained by extrusion of a lignin feed material with compatibilizer and/or thermoplastic polymer (para. 0028). CN’749 describes the composite is formed by “extrusion” at a heating temperature of 180oC (CN’749, page 5, Embodiment 1; and page 7, Embodiment 5).  Therefore, the composite pellet is expected to form a homogenous phase of fused lignin. 
	Claims 2-3: The wood pellet is dried in a moisture eliminator (page 6, fourth paragraph); therefore, it is expected that the moisture level is within that of the claimed range.
 	Claims 4-9: The pellet comprises a thermoplastic polymer, processing aid (i.e. lubricant), surfactant (i.e. xylogen), and compatibilizer (i.e. stabilizer). See page 3 of the translation copy).
	Claims 10-12: The pellets are formed by grinding and extruding (pages 3 and 5); therefore, the pellets comprise extruded lignin and are expected to result in pellets that are a mixture of both porous and nonporous.


	Claim 14: The pellet composition comprises lime carbonate (Embodiment 2, pages 5-6) which is a mineral filler.
	Claims 19, 20 and 22-25: See the rejection to claims 1-14 above.

Response to Arguments
Applicant argues that the “CN’749 teaches compounding wood or plant fiber powder and lignin, wherein the wood or plant fiber powder and lignin are present in a weight ratio of 100:3-15.”  This is a misreading of the CN’749 description.  The lignin in CN’749 is the “modified fiber powder” which is present from 50-80% in the raw material composition (claim 2 and page 3 of the translation).  The weight ratio 100:3-15, as cited by Applicant, is the weight ratio of the lignin powder to the xylogen (which is a surfactant) to coat the lignin powder and forms the “modified fiber powder” (see CN’749, claim 1B and page 3 of the translation copy), not the weight ratio of the “wood or plant fiber powder and lignin” as alleged by Applicant.  The “fiber powder” is the “lignin”.
Applicant further argues that the composite pellets taught by CN’749 “comprise distinct and discontinuous phases composed of lignin, cellulose and hemicellusloe respectively.”  The Examiner cannot find this description in the CN’749 reference.  Please provide citation so that a proper response can be made.
As stated in the rejection above, with regards to the term “fused lignin”, the “Fused lignin Preparation” is described in paragraphs 0082 and 0083 of the instant specification, which comprises the steps of melting and blending a mixture comprising the lignin powder with the aid of moisture, plasticizers and lubricant, wherein “[t]he minimum processing temperatures for lignin without moisture was 150oC, while lignins with moisture could be processed as low as at 120oC”.  Here, because the composite pellets of CN’749 are formed by grinding, mixing and extruding with a plasticizer, at a processing temperature of 180oC (Pages 5 and 7, Embodiments 1 and 5), the lignin in the composite pellet is necessarily fused.  With regards to the claim feature “single and continuous phase”, it is described in the instant specification that homogeneous phase morphology “is obtained by extrusion of a lignin feed material” (paragraph 0027) or “is obtained by extrusion of a lignin feed material with compatibilizer and/or thermoplastic polymer (para. 0028). CN’749 describes the composite pellet is formed by “extrusion” at a heating temperature of 180oC (CN’749, page 5, Embodiment 1; and page 7, Embodiment 5).  Therefore, the composite pellet is expected to form a homogenous phase of fused lignin

Applicant's arguments filed April 13, 2021 have been fully considered but they are not persuasive for the reasons discussed above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



May 22, 2021